Name: Council Regulation (EC) No 1974/97 of 7 October 1997 amending, for the fifth time, Regulation (EC) No 390/97 fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1997 and certain conditions under which they may be fished
 Type: Regulation
 Subject Matter: fisheries;  economic geography
 Date Published: nan

 11 . 10 . 97 EN Official Journal of the European Communities L 278/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 1974/97 of 7 October 1997 amending, for the fifth time, Regulation (EC) No 390/97 fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1997 and certain conditions under which they may be fished Community and Norway, the TAC and the Community share for North Sea plaice have been increased; Whereas Regulation (EC) No 390/97 should therefore be amended accordingly, THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture ('), and in particular Article 8 (4) thereof, Having regard to the proposal from the Commission , Whereas, under the terms of Article 8 (4) of Regulation (EEC) No 3760/92, it is incumbent upon the Council to establish the total allowable catches (TACs) by fishery or group of fisheries; Whereas Regulation (EC) No 390/97 (2) fixes, for certain fish stocks and groups of fish stocks, the TACs for 1997 and certain conditions under which they may be fished; Whereas, within the framework of the bilateral consulta ­ tions on the reciprocal fishing rights between the HAS ADOPTED THIS REGULATION: Article 1 The Annex to this Regulation shall replace the corres ­ ponding elements of Annex I to Regulation (EC) No 390/97 . Article 2 This Regulation shall enter into force on the day fol ­ lowing that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 7 October 1997 . For the Council The President J.-C. JUNCKER (') OJ L 389, 31 . 12. 1992, p. 1 . Regulation as amended by the 1994 Act of Accession . (2 ) OJ L 66, 6. 3 . 1997, p. 1 . Regulation as last amended by Regu ­ lation (EC) No 1844/97 (OJ L 264, 26 . 9 . 1997, p. 3). L 278/2 EN Official Journal of the European Communities 11 . 10 . 97 ANNEX Species: Plaice Pleuronectes platessa Zone: Ila ('), IV 5 360 17 430 5 030 (') Waters of the Community as constitued in 1994. (2) Of which no more than 40 000 tonnes may be fished in waters under the sovereignty or jurisdiction of Norway. Belgie/Belgique Danmark Deutschland Ã Ã »Ã »Ã ¬Ã ´Ã ± Espana France Ireland Italia Luxembourg Nederland 1 010 33 500 Ã sterreich Portugal Suomi/Finland Sverige United Kingdom EC TAC 24 800 87 130 (2) 91 000